DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and the withdrawal of claim 17 in the reply filed on July 1, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, there is insufficient antecedent basis for the limitation “the acid”.  For the purpose of this examination, the examiner interprets the claim being dependent from claim 9 (instead of claim 10), which provides needed antecedent basis for the limitation “the acid”.
Regarding claim 12, there are two antecedent bases for the limitation “the oxidizing agent”: “an oxidizing agent” recited in claim 1, and “an oxidizing agent which is other than an iodine-containing oxidizing agent.  Claim 12 is dependent from claim 10, which in turn is dependent from claim 1.  Because the oxidizing agent recited in claim 12 contains iodine, it cannot be the oxidizing agent recited in claim 10, upon which claim 12 directly depends on.  For the purpose of this examination, the examiner interprets the limitation “the oxidizing agent” as the oxidizing agent recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Cooper et al. (US20090281016).
Regarding claim 1, Cooper discloses a method for removing an amorphous carbon hard mask from a microelectronic device, wherein said hard mask has been doped with boron to form a doped hard mask (a hardened photoresist implanted by boron reads on a doped amorphous carbon hard mask, claim 1 and paragraph 0019), the method comprising contacting said microelectronic device with a composition (claim 1 and paragraph 0028) comprising: a. about 65 to about 99.98 weight percent of H2SO4, based on the total weight of the composition (paragraph 0038); b. water (paragraph 0038); and c. about 0.1 to about 20 weight percent of at least one oxidizing agent, based on the total weight of the composition (paragraph 0038).  The concentration ranges disclosed by Cooper overlaps with the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 2, Cooper discloses wherein the element is boron (paragraph (0019).  
Regarding claim 3, Cooper discloses wherein oxidizing agent is an iodine-containing oxidizing agent (paragraph 0038).  
Regarding claim 4, Cooper discloses wherein the iodine-containing oxidizing agent is chosen from H5IO6, HIO4, or a mixture thereof (paragraph 0031).  
Regarding claim 5, Cooper discloses wherein the oxidizing agent is utilized in a range of about 1 to about 15 weight percent (paragraph 0038).  
Regarding claim 6, Cooper discloses wherein the oxidizing agent is utilized in a range of about 1 to about 15 weight percent (paragraph 0038), which encompasses the range recited in the instant claim.  
Regarding claim 7, Cooper discloses wherein the oxidizing agent comprises permanganates (paragraphs 0032 and 0038).  
Regarding claim 8, Cooper discloses wherein the composition comprises about 65 to about 99.98 weight percent of H2SO4 (paragraph 0038), which encompasses the range recited in the instant claim.  
Regarding claim 9, Cooper discloses an acid which is other than H2S04 (paragraph 0030).  
Regarding claim 10, Cooper discloses an oxidizing agent which is other than an iodine-containing oxidizing agent (paragraph 0029).  
Regarding claim 11, Cooper discloses wherein the acid is chosen from methanesulfonic acid, trifluoromethanesulfonic acid, and phosphoric acid (paragraph 0030).  
Regarding claim 12, Cooper discloses wherein the oxidizing agent is H51O6 (paragraphs 0029 and 0031).  
Regarding claim 14, the limitation recited in the “wherein” clause in the method claim simply expresses the purpose or intended use of the claimed invention, rather than a positively recited limitation for any active step in a method claim; therefore, no patentable weight would be given.  
Regarding claims 15-16, Cooper discloses wherein the device and composition are heated to a temperature of about 200C to 200°C (claim 22), which encompasses the range recited in the instant claim.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US20090281016) as applied to claim 1 above, in view of Ferstl et al. (US20100136794).
Regarding claim 13, Cooper is silent about the composition further comprising at least one surfactant.  However, Cooper discloses that the composition is an acidic aqueous solution used for treating the surface of microelectronic devices (paragraphs 0016 and 0029).  In addition, Ferstl teaches that adding a surfactant to an acidic aqueous solution used for treating the surface of microelectronic devices have the advantage of promoting the wetting of the surface (paragraphs 0001 and 0028).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to add a surfactant to the acidic aqueous composition used for treating the surface of microelectronic devices as taught by Ferstl in the composition used in the method of Cooper, in order to promote the wetting of the surface by the composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713